Citation Nr: 1824800	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-62 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic lymphocytic leukemia (CLL).

2.  Entitlement to service connection for CLL, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012 the Board issued a decision that denied the claim.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision and to return the case to the Board for further appellate review.  In October 2015 the Board issued a decision the denied the claim.  The Veteran again appealed the Board's decision to the Court.  In February 2016 the Veteran withdrew his appeal at the Court.

For the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for CLL, to include as due to herbicide agent exposure, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An October 2015 Board decision denied service connection for CLL.  The Veteran was informed in writing of the adverse decision and his appellate rights in October 2015.  The Veteran withdrew his CAVC appeal and the decision became final.

2.  Evidence received since the October 2015 Board decision relates to a previously unestablished element of the claim for service connection for CLL.

3.  The Veteran is not shown to have been exposed to herbicide agents in service

4.  Chronic lymphocyte leukemia was not shown in service or for many years thereafter, and the most probative evidence of record does not link the Veteran's chronic lymphocyte leukemia to service


CONCLUSIONS OF LAW

1.  The October 2015 Board decision that denied service connection for chronic lymphocytic leukemia is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104 (2017).

2.  The new evidence received after the October 2015 Board decision is material and the claim for service connection for chronic lymphocytic leukemia is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The requirements for establishing service connection for chronic lymphocytic leukemia have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

An October 2015 Board decision denied service connection for a low back disability.  The basis of the denial was lack of evidence showing herbicide agent exposure.  Following that denial the Veteran did not initiate an appeal, and the decision became final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2017). 

The Veteran initiated a request to reopen the claim for CLL in April 2016.  Evidence received since the October 2015 Board decision includes a buddy letter received in February 2017 written by B.G.  In the letter B.G. indicated that he served with the Veteran off the coast of Vietnam.  

The new evidence shows the possibility of in-service herbicide agent exposure.  More specifically, the letter alleges that the U.S.S. Ranger, the ship which the Veteran served on, was off the coast of Vietnam.  Therefore, the new evidence is material and the claim for service connection for a CLL must be reopened.  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, to include leukemia, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2017); 38 C.F.R. §§ 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide agent exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Regardless of the applicability of the presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the malady which developed years later.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The first requirement for any service connection claim is evidence of the presence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran contends that service connection for CLL is warranted as the disability is the result of his exposure to Agent Orange while in service.  More specifically, the Veteran asserts that he was exposed to an herbicide agent while serving aboard the aircraft carrier USS Ranger.  His duties included cleaning and repairing aircraft that flew over Vietnam.  The Veteran also asserts that the ship transported herbicide agents.  The Veteran is not asserting that he entered the Republic of Vietnam or that the USS Ranger docked in Vietnam.  The Veteran was diagnosed with CLL in October 2003.

In May 2011 the Institute of Medicine (IOM) of the National Academy of Sciences (NAS) issued a report titled Blue Water Navy Veterans and Agent Orange Exposure.  The IOM reviewed a wide range of data sources including peer-reviewed literature, exposure and transport modeling, interviews with veterans, ship deck logs, other government documents, and concluded there was insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange during the Vietnam War.  After careful review of the IOM report, VA determined that the evidence available did not support establishing a presumption of exposure to herbicide agents for Blue Water Navy Vietnam Veterans and that VA would continue to accept and review all Blue Water Navy Vietnam Veteran claims on a case-by-case basis.  See 77 Fed. Reg. 76179 (Dec. 26, 2012).

The Veteran asserted during his March 2012 hearing before the Board that while he was serving at Whidbey Island, Washington State, his unit deployed to the USS Ranger for a certain period of time, and that during this deployment he serviced aircraft that were participating in airstrike and reconnaissance missions over Vietnam.  Service aboard the Ranger is not documented in the Veteran's service personnel record, but his service medical records includes an entry by the Whidbey Island dispensary dated March 30, 1964 stating "Patient has complained of dizziness and a feeling that his surroundings were moving since he debarked from the Ranger about 1 wk ago."  On March 12, 1964, the Veteran was being treated for tonsillitis at Miramar Naval Air Station (California).  The evidence of record supports a finding that the Veteran served aboard the Ranger for a brief period sometime between March 12, 1964 and March 30, 1964.

The open-source history of the USS Ranger provided by the Veteran states that the Ranger departed San Francisco on August 5, 1964, "for what would be her first Vietnam tour."  At that time the Veteran was demonstrably on another ship, the USS Forrestal (see service treatment note dated March 3, 1964, stamped by the USS Forrestal) and he was separated from service soon thereafter on August 18, 1964.  As a result, the Veteran could not have been aboard the Ranger while that ship was launching aircraft over Vietnam.  The Board further notes the absence of Vietnam service on the Veteran's DD Form 214 and the lack of any Vietnam awards of decorations.  In October 2009 correspondence, the service department was unable to verify Vietnam service.  In January 2014 correspondence, the Joint Services Records Research Center (JSRRC) Coordinator was similarly unable to verify any service in or around the Republic of Vietnam. 

In the buddy letter received in February 2017, B.G. alleged that he served with the Veteran on the Ranger off the coast of Vietnam.  B.G. asserts that he served with the Veteran from 1963 to 1964, and that they both performed a sixty-seven day cruise on the Ranger.  As noted above, the Ranger did not depart for Vietnam until August 5, 1964.  The Veteran separated from service August 18, 1964.  As a result, it is not possible that the Veteran served with B.G. on the Ranger for sixty-seven days on the coast of Vietnam.  As such, the Board finds the letter to lack credibility and to be of little probative value.

In March 2017, the Veteran submitted a documented titled "Aircraft Carrier Photo Index" for the USS Ranger.  He highlighted portions of this document and wrote notes to support his contention that he served in Vietnam.  One section indicates that a U-2 carrier landing occurred aboard the USS Ranger on March 2, 1964.  The Veteran wrote a note asserting that he was present for this occurrence.  However, there is no indication from this section that the USS Ranger was located off the shores of Vietnam on this date.  A separate section indicates that the USS Ranger took off for Hawaii and the South China Sea August 5, 1964.  As previously noted, the Veteran would not have served on this tour given the date on which he separated from service.  Thus, the photo index submitted by the Veteran does not support or establish service in the inland or coastal water of Vietnam.  

A VA listing of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents list five categories of ships;  ships operating primarily and exclusively on Vietnam's inland waterways; ships operating temporarily on Vietnam's inland waterways; ships that docked to shore or pier in Vietnam; ships operating on Vietnam's close coastal waters for extended periods, with evidence that crew members went ashore; and ships operating on Vietnam's close coastal waters for extended periods, with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  The list was updated in January 2018, does not include the Ranger or Forrestal in any of the cited categories.

As a result, the Veteran is not entitled to a presumption of exposure to herbicide agents and must establish actual herbicide agent exposure to support his claim for service connection, or must demonstrate causation by some means other than herbicide agent exposure.

The Veteran is not shown to have been aboard the Ranger when missions were flown over Vietnam.  However, the Veteran has also asserted that aircraft serviced aboard the USS Forrestal and USS Ranger may have been contaminated by previous flights over Vietnam.

According to a May 2009 memorandum from the JSSRC, numerous official military documents, ship histories, deck logs, and other sources of information related to navy ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era were reviewed in the course of its research efforts.  There is no indication that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam.  Furthermore, there was no indication that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to herbicide agents based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

The Board finds the JSRRC memorandum to be of high probative value due ongoing research and experience in the area of herbicide agent exposure and location of various Navy ships.  The research indicates that the Veteran would not have presumably come into direct contact with herbicide agents while aboard ship, as this information is based upon a review of relevant documents.  These documents are found to be of more probative value than the Veteran's recollections of having serviced aircraft that he believes were contaminated with Agent Orange.  In addition to the lack of evidence showing the Veteran was on the USS Ranger during its operations in Vietnam, there is no evidence of second-hand exposure to Agent Orange through contact with equipment used in Vietnam.  

The Board notes that the proposed regulation suggest a presumption of exposure for an individual who performed service in the Air Force or Air Force reserve under circumstances in which the individual regularly and repeatedly operated, maintained, or served onboard a C-123 which is an aircraft that is none to have been sprayed with herbicide agents during the Vietnam era.  See 80 Fed. Reg. 35246 (June. 19, 2015).  However, the Veteran served in the Navy and has not alleged that he serviced a C-123.

The Veteran is not competent to determine by sight, smell, etc. that any aircraft on which he worked was contaminated by herbicide agents.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2017).  Accordingly, the preponderance of the evidence is against the conclusion that the Veteran was exposed to Agent Orange during service.

Although the Veteran is not entitled to service connection on a presumptive basis, it still must be determined whether or not service connection can be established on a direct basis.

The Veteran does not contend, and the record does not reflect that the Veteran's CLL first manifested during service or within one year of separation from service.  Service medical records are negative for any complaints, diagnosis, or treatment of CLL.  

In a April 2012 VA oncology treatment note, the examiner opined that the Veteran's condition is service related.  This opinion was based on the Veteran's report of in-service Agent Orange exposure.  Due to the fact that the opinion was based on a faulty factual premise, the conclusion derived from such premise has no probative value.

In a January 2013 statement, the Veteran also asserted that his CLL may have developed as a result of exposure to jet aviation fuel or other environmental toxins during service.  The Veteran's military personnel records show that he served in the capacity of Aviation Machinist's Mate, Jet Engine Mechanic (ADJ).  Nonetheless, there is no competent evidence indicating an association between the Veteran's exposure to aviation fuels and his CLL.

A Veterans Health Administration physician specializing in hematology/oncology reviewed the entire claims file, as well as numerous medical studies relating to a potential relationship between leukemia and environmental factors.  A February 2015 report prepared by the specialist stated that current evidence does not support a direct cause-and-effect relationship between environmental factors and CLL, including occupational chemical exposure.  The specialist stated that latency between an environmental exposure and development of a hematological malignancy is unknown, and the dose-effect relationship, if any, cannot be proven.  Therefore, it is more unlikely that a plausible relationship between the jet fuel exposure and development of CLL can be established in the Veteran's case.

The Veteran's attorney submitted a letter to the Board in May 2015 asserting that the medical opinion cited above is erroneous because the specialist "does not appear to understand the presumptive frame work that this case finds itself  in."  The Board disagrees.  As noted in detail above, the Veteran is not shown to have been exposed to herbicides such as Agent Orange, and he did not have CLL within the first year of separation from service, so no "presumptive framework" applies.  The specialist provided an opinion on exactly the question requested; i.e. whether there is a relationship between environmental factors other than Agent Orange and the Veteran's CLL.  The specialist was fully informed of the pertinent factual premises of the case and provided a fully-articulated opinion supported by a reasoned analysis; the specialist's medical opinion is accordingly probative and may be relied upon by the Board.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for chronic lymphocytic leukemia, to include as due to herbicide agent exposure, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence having been submitted, the claim for service connection for chronic lymphocytic leukemia is reopened and to that extent only the claim is allowed.

Entitlement to service connection for chronic lymphocytic leukemia, to include as due to herbicide agent exposure is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


